UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6355


EMMANUEL LEE MCGRIFF EL,

                     Plaintiff - Appellant,

              v.

JUDGE WILLIAM BLAND; MATT DELBRIDGE, District Attorney; JOHN DOE
1; JOHN DOE 2,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:20-ct-03008-FL)


Submitted: February 28, 2022                                      Decided: March 10, 2022


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmanuel Lee McGriff El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emmanuel Lee McGriff El seeks to appeal the district court’s order dismissing his

42 U.S.C. § 1983 complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). We

previously remanded to the district court for a determination of whether McGriff El

satisfied the requirements of Fed. R. App. P. 4(a)(6) to reopen the appeal period. McGriff

El v. Bland, 853 F. App’x 884 (4th Cir. 2021) (No. 21-6355). On remand, the district court

reopened the appeal period in accordance with Rule 4(a)(6) and directed McGriff El to

refile his notice of appeal by August 26, 2021, but McGriff El failed to refile his notice of

appeal until September 1, 2021.

       Parties are accorded 30 days after entry of the district court’s final judgment or order

to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Rule 4(a)(6). Rule

4(a)(6) authorizes the reopening of the appeal period for 14 days if certain requirements

are met. “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). The district court’s order on

remand, entered August 12, 2021, reopened the appeal period pursuant to Rule 4(a)(6) and

directed McGriff to file a notice of appeal within 14 days. McGriff El filed his notice of

appeal on September 1, 2021. * Because McGriff El failed to file a timely notice of appeal

or to obtain an extension of the appeal period, we dismiss the appeal.


       *
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date McGriff El could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                          3